         Case 1:19-cv-06905-PAE Document 62 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HELLO I AM ELLIOT, INC., et al.,

                                       Plaintiffs,                   19 Civ. 6905 (PAE)
                       -v-
                                                                           ORDER
 DEREK J. SINE, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received defendants’ motion for attorneys’ fees. Dkt. 56. The Court sets

the following briefing schedule for that motion:

           •   Plaintiffs’ opposition is due August 21, 2020; and

           •   Defendants’ reply is due August 28, 2020.

       SO ORDERED.


                                                             PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: August 7, 2020
       New York, New York
